Exhibit 10.13(O)

Execution Version

ELEVENTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Eleventh Amendment to Search and Advertising Services and Sales Agreement
(this “Eleventh Amendment”) is entered into to be effective as of April 15, 2015
(“Eleventh Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement. The following definitions either replace
existing definitions in, or are added to, Exhibit A of the Agreement:

“Algorithmic Listings Serving Cost” means $[*] per 1,000 Algorithmic Requests
for results requested for the United States, Canada, or the UK markets, and $[*]
per 1,000 Algorithmic Requests for results requested from other markets.

“Algorithmic Request” means a Query, Non-Internet Search Query, or call
delivered by Yahoo! to Microsoft for Algorithmic Listings from Microsoft’s
Algorithmic Search Services.

“Commercial Query” means a Query which, if sent to Microsoft, would be expected
to generate (based on average historical performance or other quantifiable
measures) at least one relevant Paid Listing from Microsoft’s Paid Search
Services and such Paid Listing has a bid of at least $[*] and a
click-through-rate of no less than [*]%.

“Mobile Device” means (a) a mobile device used for any computing, communications
or other services (e.g., mobile phones, tablets and wearable devices), (b) any
device with a physical screen size of 9.7 inches or less, or (c) any other
device that Microsoft and Yahoo! either agree in writing are Mobile Devices or
both treat as mobile for purposes of rendering the user experience. Examples
include, as of the Effective Date, devices such as the Apple iPhone, RIM
Blackberry, Apple iPad, Samsung Galaxy, Nokia Nseries, Nokia Lumia, the Samsung
Note, any other devices manufactured by other companies that are captured by
this definition and, in the future, any devices that are captured by this
definition. From time-to-time the parties shall engage in good faith discussions
to modify this definition to take into account then-current trends in mobile
consumer electronics and Microsoft and Yahoo!’s implementation of their
respective mobile services.

“Paid Listing Request” means a Query, Non-Internet Search Query, or call
delivered by Yahoo! to Microsoft for Paid Listings from Microsoft’s Paid Search
Services.

“Paid Listings Serving Cost” means $[*] per 1,000 Paid Listing Requests for
results requested for the United States, Canada, or the UK markets, and $[*] per
1,000 Paid Listing Requests for results requested for other markets.

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 

1



--------------------------------------------------------------------------------

Execution Version

 

“Personal Computer” means a computer built around a microprocessor for use by
one person at a time and can be a desktop or laptop device but does not include
any Mobile Device or any device designed primarily to be connected to
televisions and used for playing video games or streaming video (e.g., Xbox,
Playstation, cable set top box, Apple TV).

2. Traffic Guarantee. A new Section 2.5 is added to the Agreement as follows:

“2.5 Yahoo! Volume Commitment and Other Commitments. Beginning on May 1, 2015,
and for each calendar month thereafter, Yahoo! shall request (and display, if
returned) Paid Listings from Microsoft’s Paid Search Services for a minimum of
51% of Queries and Non-Internet Search Queries originating from Personal
Computers accessing Yahoo! Properties and Syndication Properties in each
calendar month (the “Yahoo! Volume Commitment”). Notwithstanding the foregoing
Yahoo! will be deemed not to have violated the requirements of this Section 2.5
to deliver the Yahoo! Volume Commitment in given month if Yahoo! delivers at
least 95% of the Yahoo! Volume Commitment in a calendar month but in the
subsequent calendar month Yahoo! makes good on the number of Queries and
Non-Internet Search Queries in the shortfall. In response to Queries and
Non-Internet Search Queries for the Yahoo! Volume Commitment, Yahoo! will ensure
that it will display Paid Listings only from Microsoft’s Paid Search Services on
results pages on Yahoo! Properties and Syndication Properties. For clarity, for
Queries or Non-Internet Search Queries that are in excess of the Yahoo! Volume
Commitment or other calls for Microsoft’s Paid Search Services, Yahoo! may, but
is not required to, display Paid Listings returned from Microsoft’s Paid Search
Services in response to such Queries, Non-Internet Search Queries and calls.
Yahoo! also agrees that all Queries and Non-Internet Search Queries sent to
Microsoft in connection with the Yahoo! Volume Commitment in each month will
have (a) an average, aggregate traffic quality equal to or better than the
average, aggregate traffic quality of Yahoo!’s overall Queries and (b) a ratio
of Commercial Queries relative to total Queries in the Yahoo! Volume Commitment
equal to or better than the ratio of Yahoo!’s total Commercial Queries relative
to its total Queries, where the mix of Commercial Queries sent to Microsoft is
reasonably comparable to the mix of Yahoo!’s total Commercial Queries. The
(a) determination of what Queries are Commercial Queries and (b) selection of
Queries and Non-Internet Search Queries for the Yahoo! Volume Commitment to
satisfy Yahoo!’s obligations under this Section 2.5 will be determined by Yahoo!
in a manner that is (i) transparent to Microsoft (with respect to both the
methodology for the determination of what Queries are Commercial Queries and for
the selection of Queries and Non-Internet Search Queries that are included in
the Yahoo! Volume Commitment and the associated data for such determination and
selection); (ii) reasonable and fair and (iii) consistently applied. Yahoo! will
also provide additional information with respect to Microsoft’s reasonable
requests to clarify how such Queries and Non-Internet Search Queries are
included in the Yahoo! Volume Commitment occurs to ensure that the above is
satisfied. In addition, Yahoo! will timely address (where appropriate) any
questions and concerns that Microsoft raises regarding the Yahoo! Volume
Commitment.”

3. Sales. Effective on July 1, 2015, Yahoo!’s sales exclusivity for Premium
Direct Advertisers will terminate and the provisions relating to a non-exclusive
sales relationship will commence under the terms set forth in Section 7.2.3(d)
of the Agreement. Section 5 of the Agreement is amended to add new Sections
5.13, 5.14, 5.15 and 5.16 as follows:

“5.13 Transition of Sales Responsibilities. Microsoft and Yahoo! will develop a
plan and schedule to transition sales responsibilities for Premium Direct
Advertisers to Microsoft with such transition starting on July 1, 2015 and
completed by January 31, 2016 (the “Sales Transition Period”); provided,
however, the parties will use commercially reasonable efforts to migrate Premium
Direct Advertisers representing at least [*]% of Net Revenues for Premium Direct
Advertisers in the [*] (calculated using 2014 Net Revenues for these markets) by
September 30, 2015 and the plan and schedule shall reflect such timing. The
parties agree to work together in

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

2



--------------------------------------------------------------------------------

Execution Version

 

good faith prior to and during the Sales Transition Period to reasonably
facilitate an orderly transition of sales responsibilities from Yahoo! to
Microsoft in a manner that preserves Premium Direct Advertisers’ budgets and
minimizes issues related to Microsoft assuming responsibility for sales of
Microsoft Paid Search Services to Premium Direct Advertisers, including
introductions by Yahoo! for Microsoft to Premium Direct Advertisers when
requested, external communications regarding the intent of the parties that
sales responsibilities will be transitioning to Microsoft, and migrating Premium
Direct Advertisers to sales management by Microsoft’s sales force for the Core
Platform. The plan will include the providing of Customer data as defined by
contact information, and terms and conditions. Microsoft and Yahoo! will use
good faith efforts to develop a means to enable payment instruction information
for Customers to be provided to Microsoft (e.g., where not limited by
confidentiality obligations, such information may be directly provided by
Yahoo!; where confidentiality obligations limit the direct provision of such
information the parties will work to identify another means such as requesting
Customer consent, requesting that a Customer provide information directly to
Microsoft, providing Microsoft content information to request the information
directly, etc.). In advance of the Sales Transition Period, the parties will
work together to introduce Microsoft sales personnel to Premium Direct
Advertisers, enable such Microsoft personnel to start engaging with Premium
Direct Advertisers (but not sell Paid Search Services to such advertisers prior
to July 1, 2015), and otherwise prepare for the transition.

The parties intend to address any individual markets other than [*] whereby
Microsoft is unable to transition sales responsibilities within the Sales
Transition Period by having Yahoo! continuing to provide sales services in such
markets for a limited period of time, as requested by Microsoft, but not to
exceed [*]. Upon the completion of the Sales Transition Period in a given
market, (a) Yahoo!’s rights and obligations around sales of Microsoft’s Paid
Search Services to Premium Direct Advertisers, including those set forth in
Section 5 of this Agreement, will cease in such market and (b) Microsoft shall
assume exclusive rights and responsibilities (as between the parties) for sales
of Microsoft Paid Search Services in such market (c) Microsoft’s obligations to
provide Yahoo! with Advertiser Data, PDA Listings Data, and other sales-related
data and services will cease in such market, and (d) Section 5.1-5.12 will
terminate with respect to such market (and will terminate completely following
the last market transition) and all Microsoft sales, advertisers and marketplace
reporting obligations provided in the Agreement to the extent provided for the
primary purpose of managing sales for Customers will cease.

At Yahoo!’s request, Microsoft will discuss in good faith a potential reseller
arrangement to enable Yahoo! to sell Microsoft’s Paid Search Services under a
separate agreement, including Microsoft providing Yahoo! with data and reporting
capabilities for such an arrangement.”

5.14 Addition of Premium Search Publishers to Combined Marketplace. Upon written
notice, each party will have the right to add Premium Search Publishers (as
defined below) with which they have signed new search distribution agreements to
receive Algorithmic Search Services or Paid Search Services on their owned and
operated properties to the combined marketplace of Microsoft O&O Properties and
Yahoo! Properties (the “Combined Marketplace”). Thereafter, the Core Platform
and sales efforts for the Services will promptly reflect such additions to the
Combined Marketplace, at which point the additional Premium Search Publishers
will receive appropriate Paid Listings. Microsoft will continue to enable
distribution controls to allow Customers to opt out of having their Paid
Listings from Microsoft’s Paid Search Services appear on the Web pages of such
Premium Search Publishers and continue to appear on Microsoft O&O Properties and
Yahoo! Properties. Microsoft and Yahoo! will discuss and address, if needed, any
issues of traffic quality and monetization based upon the inclusion of
additional Premium Search Publishers to the Combined Marketplace, including but
not limited to, appropriate discounting if necessary in accordance with
Section 2.2.3(b) of the Agreement.

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

3



--------------------------------------------------------------------------------

Execution Version

 

At the conclusion of (i) the ninety day period immediately following the
addition of a new Premium Search Publisher to the Combined Marketplace and
(ii) each six month anniversary thereafter, Microsoft shall provide Yahoo! with
the average Traffic Quality Score of such Premium Search Publisher during the
immediately preceding ninety day period. To the extent that the Traffic Quality
Score is below 90% of the average Traffic Quality Score of the Combined
Marketplace excluding any such Premium Search Publishers, the parties must
mutually agree to allow each new Premium Search Publisher to remain in the
Combined Marketplace. Otherwise, the relevant, new Premium Search Publisher will
be removed from the Combined Marketplace on a go forward basis.

“Premium Search Publishers” will include (i) [*], and (ii) other premium search
publishers as mutually agreed to by the parties.

5.15 Non-Discrimination. During the Term, (a) neither Microsoft nor Yahoo! will
knowingly discourage, inhibit or provide any disincentive to advertisers from
having their Paid Listings from the Services and the Additional Services (as
applicable) displayed on the other party’s (or its distribution partners’) Web
pages; (b) neither party will issue a credit or refund for Paid Listings from
the Services in order to increase an advertiser’s spend outside of the Microsoft
Paid Search Services, and (c) each party’s rebates, credits practices and other
policies and practices (i) related to the Bad Debt Rate and (ii) that give rise
to the discounts included in clauses (a), (b) and (c) of the definition of Net
Revenues, will be commercially reasonable and consistent with standard industry
practices, except that the discounts in clause (c) of the definition of Net
Revenues need only be commercially reasonable. Microsoft shall not provide less
favorable treatment (including equal treatment when not merited) to Yahoo! or
Syndication Partners or Yahoo! Customers than to Microsoft, any Microsoft
partner or Microsoft Customers in connection with the delivery or operation of
the Services, except when such treatment is transparent and based on reasonable
and fair factors that are consistently applied to Microsoft O&O Properties as
well.

5.16 Sales Tools. Yahoo! shall license to Microsoft its Sales Tools for
Microsoft to use solely in connection with Microsoft’s Paid Search Services on a
perpetual, non-exclusive basis in accordance with the terms of the License
Agreement. Yahoo! shall not have any support or other obligations with respect
to such Sales Tools beyond the initial delivery to Microsoft of the source code
and available documentation for such Sales Tools as set forth in the
Supplemental Technology Schedule to the License Agreement to be entered into by
the parties concurrently with this Agreement, and such training on the Sales
Tools as reasonably necessary to facilitate the operation and maintenance of
such Sales Tools by Microsoft.”

4. Non-Exclusive. During the Term and in accordance with the terms and
conditions of this Agreement, Microsoft will provide Yahoo! with Microsoft’s
Algorithmic Search Services and Paid Search Services and Yahoo! has the right,
but not the obligation (other than Section 2.5 of the Agreement, as amended) to
use, on a non-exclusive basis, Microsoft’s Algorithmic Search Services and/or
Paid Search Services on Yahoo! Properties and Syndication Properties. For the
avoidance of doubt, all non-Personal Computers (e.g., mobile phones, tablets and
wearable devices) are always non-exclusive and never subject to the Yahoo!
Volume Commitment set forth in Section 2.5 of this Agreement. In addition,
Section 3.4 of the Agreement continues to apply but Microsoft agrees to provide
any applicable Services on a non-exclusive basis.

5. Exclusivity. Section 7 of the Agreement is deleted in its entirety with the
exception of Sections 7.2.3(d) and 7.2.3(f) of the Agreement which remain in
effect until the end of the Sales Transition Period.

6. Calculation of Payments. Section 9 of the Agreement is altered as follows to
be applicable with respect to Services delivered after May 1, 2015:

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

4



--------------------------------------------------------------------------------

Execution Version

 

(a) Section 9.1.1 through 9.1.4 of the Agreement are deleted in their entirety
and replaced with the following:

“9.1.1 The “Rev Share Rate” shall be 93%.

9.1.2 Services and Additional Services Sold by Yahoo!.

(a) In connection with Paid Listings from Services and Additional Services sold
by Yahoo! that, with respect to Paid Search Services, are displayed in response
to Queries and Non-Internet Search Queries entered on Microsoft O&O Properties
and Microsoft syndication properties, Yahoo! shall pay to Microsoft 100% of the
Adjusted Net Revenues.

(b) In connection with Paid Listings from Services and Additional Services sold
by Yahoo! that, with respect to Paid Search Services are displayed in response
to Queries and Non-Internet Search Queries entered on Yahoo! Properties or
Syndication Properties, Yahoo! shall pay to Microsoft an amount equal to (i) the
Net Revenues less an amount equal to the Net Revenues multiplied by the Rev
Share Rate less (ii) Net Revenues multiplied by Bad Debt Rate in excess of 1%.
By way of example, if there was $100 in Net Revenues for Paid Search Services
sold by Yahoo! displayed on Yahoo! Properties and Syndication Properties, 2% Bad
Debt Rate and an 93% Rev Share Rate, then Yahoo! would pay to Microsoft $6
(i.e., $100 - ($100 x 93%) – ($100 x (2%-1%))).

9.1.3 Services and Additional Services Sold by Microsoft.

(a) In connection with Paid Listings from Services and Additional Services sold
by Microsoft that with respect to Paid Search Services are displayed in response
to Queries and Non-Internet Search Queries on Yahoo! Properties or Syndication
Properties, Microsoft shall pay to Yahoo! an amount equal to (i) the Net
Revenues multiplied by the Rev Share Rate less (ii) Net Revenues multiplied by
Microsoft bad debt rate (calculated for Microsoft similar to the “Bad Debt Rate”
as defined with respect to Yahoo!) in excess of 1%; provided, however, that
Microsoft may offset any amounts owed pursuant to this Section 9.1.3(a) by any
Serving Costs owed by Yahoo! pursuant to Section 9.1.5(a) below.

9.1.4 Other Ads. With respect to a specific Paid Listing Request, if Gemini ads
or other Yahoo! or third party Paid Listings from Paid Search Services appear
with Paid Listings from Microsoft’s Paid Search Services on Yahoo! Properties or
Syndication Properties (solely to the extent such Paid Listings from Paid Search
Services were provided by Yahoo! to the relevant Syndication Partner), Yahoo!
shall pay to Microsoft Net Revenues (calculated for such other Paid Listings
from Paid Search Services in the same way as defined and calculated in the
Agreement) (“Other Ad Revenues”) less an amount equal to Other Ad Revenues
multiplied by the Rev Share Rate. Yahoo! shall provide Microsoft with relevant
information on Other Ad Revenues after the end of each month.”

(b) For avoidance of doubt, payments relating to Services delivered to BOSS
Syndication Partners will be determined pursuant to the terms of Sections 9.1.2,
9.1.3, 9.1.4 and 9.1.5 of this Agreement rather than pursuant to any payment
provisions set forth in Section 2.1.6 of the Agreement.

(c) Section 9.1.5(a) of the Agreement is deleted in its entirety and replaced
with the following:

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

5



--------------------------------------------------------------------------------

Execution Version

 

“9.1.5 Reimbursements and Other Charges.

 

  (a) Serving Costs. For each Algorithmic Request or Paid Listing Request, if

 

  (i) Yahoo! makes an Algorithmic Request, but not a Paid Listing Request,
Yahoo! shall pay Microsoft the Algorithmic Listing Serving Cost;

 

  (ii) Yahoo! makes a Paid Listing Request, but not an Algorithmic Request,
Yahoo! shall pay Microsoft the Paid Listings Serving Cost in the event Yahoo!
does not display at least one Paid Listing delivered from Microsoft’s Paid
Search Services; and

 

  (iii) Yahoo! makes both an Algorithmic Request and a Paid Listing Request,
Yahoo! shall pay Microsoft the Algorithmic Listing Serving Cost and Paid
Listings Serving Cost in the event Yahoo! does not display at least one Paid
Listing delivered from Microsoft’s Paid Search Services.

The reporting provided in Section 9.2.2(g) shall detail the above and include
the amount due pursuant to this Section 9.1.5(a). For each Query or Non-Internet
Search Query, Yahoo! will pay Microsoft either its revenue share or the relevant
serving cost, and in no event will Microsoft be entitled to both a revenue share
and serving costs for a single Query.

For clarity, Microsoft shall earn either a revenue share on Paid Listings from
Microsoft’s Paid Search Services or serving costs as illustrated in the table
below:

 

     Yahoo! Request     

Algorithmic Request

and a Paid Listing

Request

  

Algorithmic

Request only

  

Paid Listing Request

only

Yahoo! Receives Paid Listing(s) from Microsoft and displays a least one of such
Paid Listing(s)

   7% Revenue Share
(including 7% of
Other Ad Revenues,

if any)

   N/A    7% Revenue Share
(including 7% of
Other Ad Revenues, if
any)        

Yahoo! Receives Paid Listing(s) from Microsoft and does not display any such
Paid Listing(s)

   Algorithmic Listings
Serving Cost + Paid
Listings Serving
Cost    N/A    Paid Listings Serving
Cost        

No Paid Listing(s) from Microsoft delivered

   7% Revenue Share*    Algorithmic
Listings Serving
Cost    7% Revenue Share*

 

* 7% revenue share applies but there’s no revenue since Microsoft did not
deliver a Paid Listing to Yahoo!.”

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

6



--------------------------------------------------------------------------------

Execution Version

 

(d) Starting on May 1, 2015, Yahoo!’s obligations to pay Covered Marginal Costs
pursuant to the Agreement no longer apply with the exception of those
obligations referenced in (i) Sections 2.1.5(b) and 2.1.5(c) of the Agreement in
connection with the Web Crawl Cache and Web Content Derived Metadata and
(ii) Section 2.4.7(a) in connection with test queries. For clarity and
notwithstanding the preceding sentence, Yahoo! may owe serving costs under
Section 9.1.5 (rather than Covered Marginal Costs) for Yahoo!’s use of the
Services for (w) multiple API calls per Query as described in Section 2.4.6,
(x) BOSS Syndication Partners as described in Section 2.1.6, (y) Non-Internet
Search Queries as described in Section 3.1, and (z) China as described in
Section 6.2.

(e) Sections 9.1.5(d), 9.1.5(g) and 9.1.5(o) of the Agreement are deleted in
their entirety and replaced with “Intentionally Omitted”.

7. Termination Rights. Section 19.3.1(b) of the Agreement is deleted in its
entirety and replaced with “Intentionally Omitted”. In addition, Section 19.3.4
of the Agreement is deleted in its entirety and replaced with the following:

“19.3.4 Other Termination Rights. Starting on October 1, 2015, either party may
terminate this Agreement in its entirety for any reason or no reason by
providing the other party with written notice (“Termination Notice”). For
clarity, Section 19.7 remains effective in the event of such a termination.”

8. Effect of Early Termination and Tail Transition Period. Section 19.5 of the
Agreement is deleted in its entirety and replaced with the following:

“19.5 Effect of Early Termination and Tail Transition Period. If either party
provides a termination notice prior to the expiration of the ten-year period
defined in Section 19.1 (including pursuant to Section 19.3.4) then both parties
will continue to perform all of their obligations and retain all rights for a
period of four (4) months from the date of the termination notice so that the
parties may prepare for Yahoo! to transition from the Services provided by
Microsoft (the “Tail Transition Period”). The Yahoo! Volume Commitment shall not
apply in the third and fourth month of the Tail Transition Period in order to
allow for an orderly transition. During the Tail Transition Period, except as
otherwise provided in this Section 19.5, all provisions of this Agreement will
apply and the parties will still share revenues according to Section 19.5. This
Agreement will terminate upon the conclusion of the Tail Transition Period.”

9. Survival. Section 19.7 is amended so that Section 19.4 survives until the
earlier of (a) the expiration of the Agreement if there is no earlier
termination of the Agreement, or (b) the end of the Tail Transition Period, if
there is a termination of the Agreement prior to its expiration. Notwithstanding
the foregoing, if the Agreement is terminated prior to its expiration and the
Tail Transition Period ends prior to [*], Section 19.4 shall survive until [*]
and in the cases of Divestitures involving assets used or otherwise located
solely in a jurisdiction other than [*] (“Limited Market Divestiture”):
(i) Yahoo! must respond within [*] of the Divestiture Notice and indicate
whether it wants to enter into an exclusive negotiation period to be the
acquirer in the Limited Market Divestiture and include an offer describing
material terms under which it would like to do so; (ii) the Negotiation Period
for the Limited Market Divestiture will be only [*]; and (iii) Section 19.4.3
(Right of Last Offer) and the provisions in Sections 19.4.4 – 19.4.6 relating to
the right of last offer described in Section 19.4.3 will not apply to Limited
Market Divestitures. For clarity, worldwide divestitures or sales of all or
substantially all of the assets used by Microsoft in the global Business are not
Limited Market Divestitures. Limited Market Divestitures must be done on a
non-exclusive basis.

10. SLA. Section 5b of the Exhibit B to the Agreement is altered so that the two
references to “[*]%” in this subsection are replaced with “[*]%”.

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

7



--------------------------------------------------------------------------------

Execution Version

 

11. Discontinuing Services. Effective as of August 1, 2015, the parties’ rights
and obligations with respect to Contextual Advertising Services will cease.

12. Mapping Services. Section 3.2 and Exhibit G of the Agreement are deleted in
their entirety and replaced with “Intentionally Omitted”.

13. Mobile. The first, fifth and sixth sentences in Section 2.2.2 of Exhibit H
to the Agreement are deleted in their entirety. As of the Eleventh Amendment
Effective Date, any obligations to display Microsoft Mobile Paid Listings will
cease. Yahoo! shall pay Microsoft for Mobile Paid Search Services in accordance
with Section 9.1 of the Agreement.

14. Product Listing Ads. The parties agree that Microsoft’s product listing ads
displayed in response to a Query or Non-Internet Search Query are not Paid
Listings from Microsoft’s Paid Search Services.

15. License Agreement. The exclusive rights granted by Yahoo! to Microsoft to
the Licensed Non-Patent IPR under the License Agreement will become
non-exclusive as of the Eleventh Amendment Effective Date.

16. Miscellaneous. This Eleventh Amendment will be governed and construed, to
the extent applicable, in accordance with the laws of the State of New York,
without regard to its conflict of law principles. This Eleventh Amendment may be
executed in multiple textually identical counterparts, each of which constitutes
an original and all of which collectively shall constitute one and the same
instrument. This Eleventh Amendment may be amended or modified only by a written
agreement that (a) refers to this Eleventh Amendment; and (b) is executed by an
authorized representative of each party. This Eleventh Amendment binds the
parties hereto and their respective personal and legal representatives,
successors, and permitted assigns. Except as expressly set forth herein, the
Agreement remains in full force and effect and this Eleventh Amendment does not
alter, amend or change any of the other terms or conditions set forth in the
Agreement. To the extent of any conflict between this Eleventh Amendment and any
provisions of the Agreement, this Eleventh Amendment shall control with respect
to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Eleventh Amendment as of the Eleventh Amendment Effective Date.

 

YAHOO! INC. MICROSOFT CORPORATION By:

  /s/ Marissa A. Mayer

By:

  /s/ Amy E. Hood

Name: Marissa A. Mayer Name: Amy E. Hood Title:   President & CEO Title:   CFO

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

8